UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2012 o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number: 001-12935 DENBURY RESOURCES INC. (Exact name of registrant as specified in its charter) Delaware 20-0467835 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5320 Legacy Drive, Plano, TX (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 673-2000 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2012 Common Stock, $.001 par value Table of Contents Denbury Resources Inc. Table of Contents Page PART I. FINANCIAL INFORMATION Item1. Financial Statements Unaudited Condensed Consolidated Balance Sheets at March 31, 2012 and December 31, 2011 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2012 and 2011 4 Unaudited Condensed Consolidated Statements of Comprehensive Operations for the Three Months Ended March 31, 2012 and 2011 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2012 and 2011 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures about Market Risk 34 Item4. Controls and Procedures 36 PART II. OTHER INFORMATION Item1. Legal Proceedings 37 Item1A. Risk Factors 37 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item3. Defaults Upon Senior Securities 37 Item4. Mine Safety Disclosures 37 Item5. Other Information 37 Item6. Exhibits 38 Signatures 39 Exhibit 4(a) Exhibit 10(a) Exhibit 10(b) Exhibit 10(c) Exhibit 31(a) Exhibit 31(b) Exhibit 32 - 2 - Table of Contents PART I. FINANCIAL INFORMATION Item1. Financial Statements Denbury Resources Inc. Unaudited Condensed Consolidated Balance Sheets (In thousands, except par value and share data) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash — Accrued production receivable Trade and other receivables, net Short-term investments — Derivative assets Deferred tax assets Other current assets Total current assets Property and equipment Oil and natural gas properties (using full cost accounting) Proved Unevaluated CO2 properties Pipelines and plants Other property and equipment Less accumulated depletion, depreciation, amortization, and impairment ) ) Net property and equipment Derivative assets 29 Goodwill Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities Accounts payable and accrued liabilities $ $ Oil and gas production payable Derivative liabilities Current maturities of long-term debt Total current liabilities Long-term liabilities Long-term debt, net of current portion Asset retirement obligations Derivative liabilities Deferred taxes Other liabilities Total long-term liabilities Commitments and contingencies (Note 6) Stockholders' equity Preferred stock, $.001 par value, 25,000,000 shares authorized, none issued and outstanding — — Common stock, $.001 par value, 600,000,000 shares authorized; 404,722,399 and 402,946,070 shares issued, respectively Paid-in capital in excess of par Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost, 14,146,005 and 13,965,673 shares, respectively ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. - 3 - Table of Contents Denbury Resources Inc. Unaudited Condensed Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended March 31, Revenues and other income Oil, natural gas, and related product sales $ $ CO2 sales and transportation fees Interest income and other income Total revenues and other income Expenses Lease operating expenses Marketing expenses CO2 discovery and operating expenses Taxes other than income General and administrative Interest, net of amounts capitalized of $19,445 and $10,957, respectively Depletion, depreciation, and amortization Derivatives expense Loss on early extinguishment of debt — Impairment of assets — Other expenses Total expenses Income (loss) before income taxes ) Income tax provision (benefit) Current income taxes ) Deferred income taxes ) Net income (loss) $ $ ) Net income (loss) per common share – basic $ $ ) Net income (loss) per common share – diluted $ $ ) Weighted average common shares outstanding Basic Diluted See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. - 4 - Table of Contents Denbury Resources Inc. Unaudited Condensed Consolidated Statements of Comprehensive Operations (In thousands) Three Months Ended March 31, Net income (loss) $ $ ) Other comprehensive income, net of income tax: Net unrealized gain on available-for-sale securities, net of tax of $2,550 — Interest rate lock derivative contracts reclassified to income, net of tax of $11 and $11, respectively 18 17 Total other comprehensive income 18 Comprehensive income (loss) $ $ ) See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. - 5 - Table of Contents Denbury Resources Inc. Unaudited Condensed Consolidated Statements of Cash Flows (In thousands) Three Months Ended March 31, Cash flows from operating activities Net income (loss) $ $ ) Adjustments needed to reconcile to net cash flow provided by operations: Depletion, depreciation, and amortization Deferred income taxes ) Stock-based compensation Noncash fair value derivative adjustments Loss on early extinguishment of debt — Amortization of debt issuance costs and discounts Impairment of assets — Other, net ) Changes in operating assets and liabilities: Accrued production receivable ) ) Trade and other receivables ) Other current and long-term assets ) Accounts payable and accrued liabilities ) ) Oil and natural gas production payable ) Other liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Oil and natural gas capital expenditures ) ) Acquisitions of oil and natural gas properties ) ) CO2 capital expenditures ) ) Pipelines and plants capital expenditures ) ) Purchases of other assets ) ) Net proceeds from sales of oil and natural gas properties and equipment Addition to restricted cash ) — Proceeds from sale of short-term investments — Other ) Net cash used for investing activities ) ) Cash flows from financing activities: Bank repayments ) ) Bank borrowings Repayment of senior subordinated notes — ) Premium paid on repayment of senior subordinated notes — ) Net proceeds from issuance of senior subordinated notes — Net proceeds from issuance of common stock Costs of debt financing ) ) Other ) ) Net cash provided by (used for) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. - 6 - Table of Contents Denbury Resources Inc. Notes to Unaudited Condensed Consolidated Financial Statements Note 1. Basis of Presentation Organization and Nature of Operations Denbury Resources Inc., a Delaware corporation, is a growing independent oil and natural gas company.We are the largest combined oil and natural gas producer in both Mississippi and Montana, own the largest reserves of CO2 used for tertiary oil recovery east of the Mississippi River, and hold significant operating acreage in the Rocky Mountain and Gulf Coast regions.Our goal is to increase the value of our acquired properties through a combination of exploitation, drilling and proven engineering extraction practices, with our most significant emphasis on our CO2 tertiary recovery operations. Interim Financial Statements The accompanying unaudited condensed consolidated financial statements of Denbury Resources Inc. and its subsidiaries have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission (“SEC”) and do not include all of the information and footnotes required by Accounting Principles Generally Accepted in the United States (“U.S. GAAP”) for complete financial statements.These financial statements and the notes thereto should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2011.Unless indicated otherwise or the context requires, the terms “we,” “our,” “us,” “Company,” or “Denbury,” refer to Denbury Resources Inc. and its subsidiaries. Accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end and the results of operations for the interim periods shown in this report are not necessarily indicative of results to be expected for the year.In management’s opinion, the accompanying unaudited condensed consolidated financial statements include all adjustments of a normal recurring nature necessary for a fair statement of our consolidated financial position as of March 31, 2012, our consolidated results of operations for the three months ended March 31, 2012 and 2011, and our consolidated cash flows for the three months ended March 31, 2012 and 2011.Certain prior period items have been reclassified to make the classification consistent with the classification in the most recent quarter.On the Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2011, “Taxes other than income” is a new line item and includes oil and natural gas ad valorem taxes, which were reclassified from “Lease operating expenses,” franchise taxes and property taxes on buildings, which were reclassified from “General and administrative,” oil and natural gas production taxes, which were reclassified from “Production taxes and marketing expenses” used in prior reports and CO2 property ad valorem and production taxes, which were classified from “CO2 discovery and operating expenses.”Such reclassifications had no impact on our reported total expenses or net income. Restricted Cash Restricted cash consists of proceeds from the sale of oil and gas properties in February 2012 that are held by a qualified intermediary and are restricted for the pending acquisition of Thompson Field (see Note 8, Subsequent Events) to facilitate an anticipated like-kind exchange transaction. Net Income Per Common Share Basic net income per common share is computed by dividing net income attributable to common stockholders by the weighted average number of shares of common stock outstanding during the period.Diluted net income per common share is calculated in the same manner, but also considers the impact to net income and common shares of the potential dilution from stock options, stock appreciation rights (“SARs”), nonvested restricted stock, and nonvested performance equity awards.For the three months ended March 31, 2012 and 2011, there were no adjustments to net income for purposes of calculating diluted net income per common share. - 7 - Table of Contents Denbury Resources Inc. Notes to Unaudited Condensed Consolidated Financial Statements The following is a reconciliation of the weighted average shares used in the basic and diluted net income per common share calculations for the periods indicated: Three Months Ended March 31, In thousands Basic weighted average common shares Potentially dilutive securities: Stock options and SARs — Performance equity awards — Restricted stock — Diluted weighted average common shares Basic weighted average common shares excludes 3.9 million and 3.7 million shares of nonvested restricted stock during the three months ended March 31, 2012 and 2011, respectively.As these restricted shares vest or become retirement eligible, they will be included in the shares outstanding used to calculate basic net income per common share (although all restricted stock is issued and outstanding upon grant).For purposes of calculating diluted weighted average common shares, the nonvested restricted stock is included in the computation using the treasury stock method, with the deemed proceeds equal to the average unrecognized compensation during the period, adjusted for any estimated future tax consequences recognized directly in equity. The following securities could potentially dilute earnings per share in the future, but were excluded from the computation of diluted net income per share as their effect would have been antidilutive: Three Months Ended March 31, In thousands Stock options and SARs Restricted stock 10 Total Short-Term Investments Short-term investments are available-for-sale securities recorded at fair value with any unrealized gains or losses included in accumulated other comprehensive income. At December 31, 2011, short-term investments consisted entirely of our investment in Vanguard Natural Resources LLC (“Vanguard”) common units obtained as partial consideration for the sale of our interests in Encore Energy Partners LP to a subsidiary of Vanguard on December 31, 2010.We received distributions of $1.8 million on the Vanguard common units we owned for the three months ended March 31, 2011, which are included in “Interest income and other income” on our Unaudited Condensed Consolidated Statements of Operations.During January 2012, the Company sold its investment in Vanguard for cash consideration of $83.5 million, net of related transaction fees.The Company recognized a pretax loss on the sale of $3.1 million, which is included in “Other expenses” on our Unaudited Condensed Consolidated Statements of Operations for the three months ended March 31, 2012. Recently Adopted Accounting Pronouncements Comprehensive Income.In June 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-05, Presentation of Comprehensive Income (“ASU 2011-05”).ASU 2011-05 requires the presentation of comprehensive income in either 1) a continuous statement of comprehensive income or 2) two separate but consecutive statements.ASU 2011-05 was effective for Denbury beginning January 1, 2012.Since ASU 2011-05 only amended presentation requirements, it did not have a material effect on our consolidated financial statements. - 8 - Table of Contents Denbury Resources Inc. Notes to Unaudited Condensed Consolidated Financial Statements Fair Value.In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (“ASU 2011-04”).ASU 2011-04 amends the Financial Accounting Standards Board Codification (“FASC”) Fair Value Measurements topic by providing a consistent definition and measurement of fair value, as well as similar disclosure requirements between U.S. GAAP and International Financial Reporting Standards.ASU 2011-04 changes certain fair value measurement principles, clarifies the application of existing fair value measurements and expands the fair value disclosure requirements, particularly for Level 3 fair value measurements.ASU 2011-04 was effective for Denbury beginning January 1, 2012.The adoption of ASU 2011-04 did not have a material effect on our consolidated financial statements, but did require additional disclosures.See Note 5, Fair Value Measurements. Note 2. Acquisitions and Divestitures Acquisitions August 2011 Acquisition of Reserves in Rocky Mountain Region at Riley Ridge In August 2011, we acquired the remaining 57.5% working interest in the Riley Ridge Federal Unit (“Riley Ridge”), located in the LaBarge Field of southwestern Wyoming.Riley Ridge contains natural gas resources, as well as helium and CO2 resources.The purchase included a 57.5% interest in a gas plant which will separate the helium and natural gas from the commingled gas stream, and interests in certain surrounding properties.The purchase price was approximately $214.8 million after closing adjustments, including a $15.0 million deferred payment to be made at the time the Riley Ridge gas plant is operational and meets specific performance conditions.The gas plant is currently undergoing readiness testing, and we expect it to become operational during the fourth quarter of 2012. The August 2011 acquisition of Riley Ridge meets the definition of a business under the FASC Business Combinations topic.The fair values assigned to assets acquired and liabilities assumed in the August 2011 acquisition have been finalized and no adjustments have been made to amounts previously disclosed in our Form 10-K for the period ended December 31, 2011.Because the Riley Ridge plant is not yet operational, current production at the field is negligible.As a result, pro forma information has not been disclosed due to the immateriality of revenues and expenses during 2011. Divestitures On January 10, 2012, we entered into an agreement to sell certain non-core assets primarily located in central and southern Mississippi and in southern Louisiana for $155.0 million.We entered into the sales agreement with a privately held entity in which a member of our Board of Directors serves as chairman of the board, in a sale for which there was a competing bid contained in a multi-property purchase proposal.On February 29, 2012, we closed on the sale with net proceeds of $144.8 million, after preliminary closing adjustments.The sale had an effective date of December 1, 2011 and consequently, operating net revenues after the effective date, net of capital expenditures, along with any other purchase price adjustments, were adjustments to the selling price.We did not record a gain or loss on the sale of the properties in accordance with the full cost method of accounting. - 9 - Table of Contents Denbury Resources Inc. Notes to Unaudited Condensed Consolidated Financial Statements Note 3. Long-Term Debt The following table shows the components of our long-term debt: March 31, December 31, In thousands Bank Credit Facility $ $ 9½% Senior Subordinated Notes due 2016, including premium of $11,170 and $11,854, respectively 9¾% Senior Subordinated Notes due 2016, including discount of $16,783 and $17,854, respectively 8¼% Senior Subordinated Notes due 2020 6⅜% Senior Subordinated Notes due 2021 Other Subordinated Notes, including premium of $31 and $33, respectively NEJD Pipeline financing Free State Pipeline financing Capital lease obligations Total Less current obligations ) ) Long-term debt and capital lease obligations $ $ The parent company, Denbury Resources Inc. (“DRI”), is the sole issuer of all of our outstanding senior subordinated notes.DRI has no independent assets or operations.Certain of DRI’s subsidiaries guarantee our debt, and each such subsidiary guarantor is 100% owned by DRI; any subsidiaries of DRI other than the subsidiary guarantors are minor subsidiaries, and the guarantees are full and unconditional and joint and several obligations of the subsidiary guarantors. Bank Credit Facility In March2010, we entered into a $1.6 billion revolving credit agreement with JPMorgan Chase Bank, N.A. as administrative agent, and other lenders party thereto (as amended the “Bank Credit Agreement”).Availability under the Bank Credit Agreement is subject to a borrowing base, which is redetermined semi-annually on or prior to May 1 and November 1 of each year and upon requested special redeterminations.The borrowing base is adjusted at the banks’ discretion and is based in part upon certain external factors over which we have no control.The weighted average interest rateon borrowings under the credit facility, evidenced by the Bank Credit Agreement (the “Bank Credit Facility”) was 2.0% for the three months ended March 31, 2012.We incur a commitment fee on the unused portion of the Bank Credit Facility of either 0.375% or 0.5%, based on the ratio of outstanding borrowings under the Bank Credit Facility to the borrowing base.The Bank Credit Agreement is scheduled to mature in May 2016. In April 2012, we entered into the Seventh Amendment to the Bank Credit Agreement (the “Bank Amendment”).Under the Bank Amendment, we increased the amount of additional permitted subordinate debt (other than refinancing debt) from $300.0 million to $650.0 million.At the same time, the banks reaffirmed Denbury’s borrowing base of $1.6 billion under the Bank Credit Facility until the next redetermination, which is scheduled to occur on or around November 1, 2012. 6⅜% Senior Subordinated Notes due 2021 In February 2011, we issued $400.0 million of 6⅜% Senior Subordinated Notes due 2021 (“2021 Notes”). The 2021 Notes, which carry a coupon rate of 6.375%, were sold at par. The net proceeds of $393.0 million were used to repurchase a portion of our outstanding 2013 Notes and 2015 Notes (see Redemption of our 2013 and 2015 Notes below). - 10 - Table of Contents Denbury Resources Inc. Notes to Unaudited Condensed Consolidated Financial Statements Redemption of our 2013 and 2015 Notes On February 3, 2011, we commenced cash tender offers to purchase all $225.0 million principal amount of our 7½% Senior Subordinated Notes due 2013 (“2013 Notes”) and all $300.0 million principal amount of our 7½% Senior Subordinated Notes due 2015 (“2015 Notes”).Upon expiration of the tender offers on March 3, 2011, we accepted for purchase $169.6 million in principal of the 2013 Notes at 100.625% of par, and $220.9 million in principal of the 2015 Notes at 104.125% of par.We called the remaining 2013 Notes and 2015 Notes, repurchasing all of the remaining outstanding 2015 Notes ($79.1 million) at 103.75% of par on March 21, 2011 and all of the remaining outstanding 2013 Notes ($55.4 million) at par on April 1, 2011.We recognized a $15.8 million loss during the three months ended March 31, 2011 associated with the debt repurchases, which is included in our Unaudited Condensed Consolidated Statements of Operations under the caption “Loss on early extinguishment of debt”. Note 4.Derivative Instruments We do not apply hedge accounting treatment to our oil and natural gas derivative contracts; therefore, the changes in the fair values of these instruments are recognized in income in the period of change.These fair value changes, along with the cash settlements of expired contracts, are shown under “Derivatives expense” in our Unaudited Condensed Consolidated Statements of Operations. From time to time, we enter into various oil and natural gas derivative contracts to provide an economic hedge of our exposure to commodity price risk associated with anticipated future oil and natural gas production.We do not hold or issue derivative financial instruments for trading purposes.These contracts have consisted of price floors, collars and fixed price swaps.The production that we hedge has varied from year to year depending on our levels of debt and financial strength and expectation of future commodity prices.We currently employ a strategy to hedge a portion of our forecasted production approximately 12 to 18months in advance, as we believe it is important to protect our future cash flow to provide a level of assurance for our capital spending in those future periods in light of current worldwide economic uncertainties and commodity price volatility. We manage and control market and counterparty credit risk through established internal control procedures that are reviewed on an ongoing basis.We attempt to minimize credit risk exposure to counterparties through formal credit policies, monitoring procedures, and diversification.We only enter into commodity derivative contracts with parties that are lenders under our Bank Credit Agreement. The following is a summary of “Derivatives expense” included in the accompanying Unaudited Condensed Consolidated Statements of Operations for the periods indicated: Three Months Ended March 31, In thousands Oil Payment on settlements of derivative contracts $ $ Fair value adjustments to derivative contracts – expense Total derivatives expense – oil Natural Gas Receipt on settlements of derivative contracts ) ) Fair value adjustments to derivative contracts – expense Total derivatives income – natural gas ) ) Derivatives expense $ $ - 11 - Table of Contents Denbury Resources Inc. Notes to Unaudited Condensed Consolidated Financial Statements Commodity Derivative Contracts Not Classified as Hedging Instruments The following tables present outstanding commodity derivative contracts with respect to future production as of March 31, 2012: Contract Prices(2) Type of Weighted Average Price Year Months Contract Volume(1) Range Swap Floor Ceiling Oil Contracts: Apr – June Swap $
